Exhibit 10.1

EIGHTH AMENDMENT TO EMPLOYMENT AGREEMENT

This is the Eighth Amendment to the Employment Agreement (“Agreement”) between
Lindsay Corporation, a Delaware corporation (“LINDSAY”) and Richard W. Parod
(“PAROD”), which was entered into on March 8, 2000, and under which PAROD
commenced employment on April 5, 2000, and was previously amended on May 2,
2003, December 22, 2004, March 20, 2007, December 22, 2008, January 26,
2009, February 25, 2010 and January 31, 2011.

I.

Paragraph 2 of the Agreement is hereby amended to extend the Term of the
Agreement for two additional years, so that, unless terminated at an earlier
date in accordance with Paragraph 4 of the Agreement, the Term shall continue in
effect until April 5, 2015.

II.

All other terms and conditions of the Agreement are hereby ratified and
confirmed. All defined terms which are used herein shall have the same meaning
as in the Agreement, except as modified herein.

IN WITNESS WHEREOF, the parties have executed the Eighth Amendment to the
Agreement to be effective on the later date set forth below when the Agreement
has been executed by both parties.

 

RICHARD W. PAROD       LINDSAY CORPORATION

/s/ Richard W. Parod

   

/s/ Michael N. Christodolou

Richard W. Parod     Michael N. Christodolou     Chairman of the Board Date:
November 29, 2012     Date: November 29, 2012